DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 01 June 2021 adds claim 21. Applicant’s amendment has been fully considered and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,422,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘667 patent include all the limitations of the instant claims.
Instant Claims
U.S. Patent No. 8,422,667
a processor configured to use a rolling code to select a particular data bit order pattern from a plurality of potential data bit order patterns and to select a particular data inversion pattern from a plurality of potential data inversion patterns…(Claim 1) 
a processor that is operably coupled to the first and second memory and the first and second lookup table and that is configured and arranged to use the encrypted rolling code to select ones of the particular data bit order patterns and data inversion patterns to provide selected patterns; (Claim 21)
…the processor further configured to provide a message comprising (i) at least a part of the rolling code and (ii) a fixed code; (Claim 1)
a transmitter operably coupled to the first and second memory and to the processor and being configured and arranged to transmit at least a part of the encrypted rolling code and the fixed value using the selected patterns as transmission characteristics. (Claim 21)
and a transmitter operably coupled to the processor and configured to transmit the message using the particular data bit order pattern and the particular data inversion pattern as transmission characteristics. (Claim 1)
a transmitter operably coupled to the first and second memory and to the processor and being configured and arranged to transmit at least a part of the encrypted rolling code and the fixed value using the selected patterns as transmission characteristics. (Claim 21)


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,422,667, in view of US Patent No. 4,243,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘667 patent include all the limitations of the instant claims except the limitations that specifically require the providing of ternary data such that the ternary data is converted to binary. 
Warner discloses provision of ternary data such that the ternary data is converted to binary format prior to transmission (Col. 1, lines 36-45), which meets the limitation of provide ternary data as corresponds to a moveable barrier operator, and convert the ternary data to a binary format to provide binary information as at least a part of the encrypted rolling code. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the 667 patent to have included the use of ternary data that is converted to binary data in order to provide convenient signal data (Warner: Col. 1, lines 15-27) while providing cost and reliability improvements as suggested by Warner (Col. 1, lines 27-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437